COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


THE CITY OF EL PASO, TEXAS,                      §
                                                                    No. 08-13-00187-CV
                               Appellant,        §
                                                                      Appeal from the
v.                                               §
                                                                 County Court at Law No. 3
HIGH RIDGE CONSTRUCTION,                         §
INC.,                                                             of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 2011DCV00361)
                                                 §

                                  CONCURRING OPINION

       While I concur with the result, I respectfully disagree with the premise that the

weatherization project, the focus of this case, is of no direct benefit to the City. As a city

representative twenty-five years ago, I arranged for fans to be given to residents of the tenements

in El Paso’s second ward. I think that was a direct benefit to the City. Likewise, the services

provided here for the benefit of low- and moderate-income persons by making their homes

energy efficient, and have a significant impact on water conservation for the evaporative coolers

typically used on low- and moderate-income apartments. Indeed, it was not that long ago that

the City gave direct cash rebates for replacing evaporative coolers with refrigerated air

conditioning to conserve water. Almost two-years ago, I wrote, in a different vein: “Without

water, the prospect of economic growth in El Paso is simply dust.” See Chris Roberts, (2012,

Aug. 6) “EL PASO CITY REP. COURTNEY NILAND’S          PUSH TO SELL   PSB   LAND QUESTIONED,”    El
Paso Times, pp A1. I think such a conservation service is a direct benefit to the City. I concur.



July 31, 2014
                                             DAVID WELLINGTON CHEW, Senior Judge

Before Rodriguez, J., Barajas, C.J., and Chew, C.J. (Senior Judges)
Chew, C.J. (Senior Judge), sitting by assignment (concurring opinion), joined by Barajas, C.J.
(Senior Judge), sitting by assignment